PER CURIAM:
Daniel Johnson Willis appeals the district court orders not granting him approval to file a complaint pursuant to the court’s order enjoining him from filing complaints without prior approval of the court and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and affirm for the reasons of the district court. See Willis v. Spivey, No. 4:05-mc-00009-H (E.D.N.C. Dec. 13, 2005; Feb. 3, 2006). *321We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.